Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
	Applicant filed a request dated 3/03/2021 to reinstate claim 3, which had been canceled.  Claim 3 is accepted and is allowed.   

Information Disclosure Statement
The information disclosure statement filed 2/05/2021 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Allowable Subject Matter
Claims 1 and 3-16 are allowed.

Reasons for Allowance
In claim 1, the recitation of “wherein the rotational speeds for the compressor and exhaust gas turbine are controlled by the process regulating system in such a way that ambient pressure prevails in the exhaust gas stream at the input of the exhaust gas turbine,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior 
Claims 3-16 are allowed due to dependency on claim 1.
All objections and rejections are withdrawn.  
The closest prior art was cited in the Office action dated 11/04/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/MICKEY H FRANCE/Examiner, Art Unit 3746    


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746  
Friday, March 5, 2021